DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed June 25, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-18 are allowable over the references of record for at least the following reasons:
Claim 1: 	wherein the lands include at least one contact land having a diameter greater than a minimum diameter of the skirt to form a second contact area of the piston in the counter-part, wherein the at least one contact land comprises a friction-reducing surface coating formed at least on a radial sector covering an angle of at least 30 degrees, and up to on a single sector covering an angle of 360 degrees, and wherein the diameter of the contact land is considered without the coating, and the diameter of the skirt is considered without bore.  
	The closest prior art is the Roesch reference.  The Roesch reference fails to disclose all of the features of amended independent claim 1.  Furthermore, modification of the Roesch reference to arrive at the language of amended independent claim 1 would render the Roesch reference inoperable for its intended purpose.  The Roesch reference discloses a land diameter that is equal to the diameter of the skirt.  Modifying the Roesch reference so that the land would have a diameter greater than the diameter of the skirt would lead to an unbalanced piston.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747